Citation Nr: 1757950	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1957 to June 1971, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in September 2015 and April 2016 for further development.  In October 2016, the Board requested a specialist opinion from the Veterans Health Administration (VHA), and the VHA opinion was obtained in January 2017.  In correspondence from April 2017, the Veteran was provided a copy of the letter and given an opportunity to respond.

The Board notes that in October 2017 the Veteran submitted a new Appointment      of Veterans Service Organization as the Claimants Representative in favor of the Disabled American Veterans.  However, the Veteran had 90 days following a September 2016 letter advising him that his appeal was recertified to the Board to change his representative.  As his change in representation did not occur during this time frame, and there has been no allegation of good cause for the delay in the change of representation, the Board will continue to recognize the organization listed on the cover page for the sole purpose of this decision.  38 C.F.R. § 20.1304(a), (b) (2017); see Perez v. Shinseki, 25 Vet. App. 190 (2012) (acknowledging that the purpose of 38 C.F.R. § 20.1304 is to allow for the orderly and prompt processing of appeals and affirming the Board's decision that declined to recognize a representative change when the requirements of the regulation were not met).  This determination does      not impact the representation for any future claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

A bilateral hearing loss disability was not shown during service or within one year following discharge from active duty service, and the most probative evidence indicates the current bilateral hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24) (West 2012); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training.  Service connection is generally not legally merited when a disability on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

However, presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or by an injury incurred or aggravated in the line of duty during INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present     and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material   to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure due to the time he served as a helicopter pilot, resulting in his current bilateral hearing loss and thus, warranting service connection.

As an initial matter, the Board notes the record reflects the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the disability is related to service.  Upon review of the record, however, the Board finds that the preponderance of the evidence is against the claim.

The Board notes that the Veteran's service treatment records (STRs) from his active duty service are not available.  In this case, the RO attempted to obtain additional records by alternative means.  In August 1997, the RO advised the Veteran that his claims file, including his STRs could not be located and requested that he submit any relevant documents in his possession.  In June 2002, the RO requested the Veteran's STRs.  Although some records were received, they mainly consisted of the Veteran's STRs from his reserve service and a special duty medical abstract listing dates in the 1960s.  A formal finding of unavailability as to the Veteran's STRs from his active duty service was made in August 2013.

The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when serviced records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

Despite the unavailability of the Veteran's STRs, the Board accepts the Veteran's assertions of hazardous noise exposure occurring during his period of active duty service.  The Veteran's STRs from his reserve service contain several in-service audiograms.  In this regard, a February 1980 audiogram, as interpreted by the January 2017 VHA audiologist, revealed pure tone thresholds of 5, 5, -5, -5, 
and 5 decibels in the right ear and 5, 5, -5, -5, and -5 decibels in the left ear at         the specified frequencies.  A May 1987 audiogram revealed pure tone thresholds       of 15, 20, 0, 0, and 0 decibels in the right ear and 10, 15, 0, 5, and 20 decibels in the left ear at the specified frequencies.  A January 1990 audiogram revealed pure tone thresholds of 20, 20, 0, 5, and 0 decibels in the right ear and 15, 15, 0, 5, and 10 decibels in the left ear at the specified frequencies.  A July 1993 audiogram revealed pure tone thresholds of 25, 20, 0, 5, and 0 decibels in the right ear and 15, 20, 0, 5, 30, and 15 decibels in the left ear at the specified frequencies.  The Board notes that the Veteran denied having any ear trouble or hearing loss on Reports of Medical History dated in February 1979, March 1980, May 1987, January 1990, November 1990, and July 1993.

Following service, VA treatment records from September 2008 note the Veteran reporting decreased hearing bilaterally with the left ear worse than the right ear.  He further reported recreational noise exposure from simulated World War II games and shooting blanks when reenacting, serving on the honor guard, and shooting at military funerals, with no hearing protection used in either situation.  The audiologist stated that pure tone testing of the right ear revealed moderate rising to normal hearing through 4000 Hertz, sloping to severe sensorineural hearing loss through 8000 Hertz.  The left ear revealed mild loss rising to normal hearing at 2000 Hertz, sloping to severe sensorineural hearing loss through 8000 Hertz.  Word recognition ability was 88 percent in the right ear and 96 percent in the left ear.  The Veteran was then fitted for hearing aids and VA treatment records thereafter continue to show follow-up treatment regarding his hearing aids.

In sum, there is no competent evidence establishing a hearing loss disability pursuant to 38 C.F.R. § 3.385 during service. While some hearing loss was noted   in 1993, the first evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 was not shown until September 2008, almost 40 years after separation from his active duty service.  As there is no competent evidence of a hearing loss disability during or within one year following discharge from active duty service, competent evidence linking the current hearing loss with service is required to establish service connection.  On this question there are several medical opinions in favor of and against the Veteran's claim for service connection.

In this regard, in January 2009, a VA audiologist reviewed the Veteran's claims file and medical records and opined that it was less likely than not that the Veteran's hearing loss was related to service.  In fact, the audiologist stated that the Veteran's hearing loss was more likely related to other medical conditions and recreational   noise exposure.  However, the January 2009 examiner did not examine the Veteran. Thereafter, in March 2011, the Veteran's physician and comrade, Dr. Mehner, opined that the Veteran's in-service noise exposure was the probable cause of his hearing difficulties.  

During a May 2013 VA examination, audiology testing revealed pure tone thresholds of 55, 50, 25, 20, and 20 decibels in the right ear and 35, 35, 20, 45,     and 60 decibels in the left ear at the specified frequencies.  Speech recognition scores were 92 percent in both ears.  However, the examiner was unable to provide an opinion regarding the etiology of the Veteran's hearing loss without resort to mere speculation because the Veteran's active duty STRs that could reveal hearing acuity on entrance and exit, as well as any threshold shifts during service, were missing.  In September 2013 an addendum medical opinion was provided and        the 2013 examiner provided a negative opinion, citing the unavailability of the Veteran's active duty STRs and the fact that there were no complaints of noise exposure in the Veteran's available reserve STRs.  Per the September 2015 Board remand that found the opinions inadequate, the Veteran underwent a VA audiology examination in December 2015.

Following a VA examination in December 2015, the examiner opined that the Veteran's hearing loss was less likely than not related to his military service.  The examiner reasoned that there was hearing testing after active duty service in 1980   that yielded normal results.  However, because the examiner failed to comment on  the Veteran's current hearing loss and whether it was a delayed response to his in-service noise exposure, an addendum medical opinion was obtained in May 2016.  The 2016 examiner noted two additional hearing tests dated in May 1987, which showed hearing within normal limits bilaterally, and July 1993, which showed hearing loss in left ear at 4000 Hertz, with a puretone threshold of 30 decibels.    Based on the additional information provided, the examiner opined that the   Veteran's bilateral hearing loss was at least as likely as not due to, the result 
of, or aggravated/initiated during the course of the Veteran's post 1980 service       time.  

In October 2016 the Board requested a VHA medical opinion.  In January 2017 the VHA medical opinion was obtained and the audiologist opined that it was less likely than not that the Veteran's current hearing loss was etiologically related to his noise exposure as a helicopter pilot during his active duty service from 1957 to 1971.  The audiologist explained that the records showed normal hearing as documented on an audiogram dated February 1980, which was nine years after the Veteran's separation from active duty service.  Moreover, the audiologist cited to a 2006 Institute of Medicine (IOM) study which stated that there was insufficient scientific basic to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of  noise-induced hearing loss was "unlikely."  Thus, based on the objective evidence (audiogram dated February 1980), the examiner concluded that there was no evidence on which to conclude that the Veteran's hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

In weighing the opinions of record, great weight is given to the opinion of the January 2017 VHA audiologist.  The audiologist's opinion was based upon review of the medical records and was supported by detailed rationale, which cited to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that 
it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the 2011 opinion from Dr. Mehner, provided no rationale for his conclusion nor did he take into account the medical evidence of record.  Thus, the Board finds his opinion is entitled to no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges that the May 2016 VA examiner opined that the  Veteran's bilateral hearing loss was at least as likely as not due to, the result 
of, or aggravated/initiated during the course of the Veteran's post 1980 service   time.  However, as noted above, the evidence must show hearing loss that is    related to a period of ACDUTRA, not merely arising while the Veteran is a  member of the reserves.  As such, the opinion is afforded little probative weight.  Moreover, the Board notes that the Veteran has not alleged, and the evidence      does not suggest, that he suffered a specific injury to his ears during a period of INACDUTRA such that service connection for hearing loss can be considered       on that basis or that the condition is related to or arose during a particular period     of ACDUTRA. 

While the Veteran believes that his current hearing loss is related to service, as a    lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation and require medical testing and expertise      to determine.  Accordingly, his opinion as to the onset or etiology of his bilateral hearing loss is not competent medical evidence.  The Board finds the opinion of the 2017 VHA audiologist to be significantly more probative than the lay assertions of the Veteran.

In sum, the preponderance of the probative evidence is against a finding that the Veteran's current hearing loss is related to his service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 56-57.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


